PER CURIAM.
As in Reese v. State, 692 So.2d 904 (Fla. 4th DCA 1997), we affirm the judgment and sentence imposed by the trial court.
Appellee concedes error, and we agree that the trial court erred in its failure to enter a written order of revocation of community control. Accordingly, we remand to the trial court for the entry of a written order incorporating the trial court’s oral pronouncement revoking community control. Watts v. State, 688 So.2d 1018 (Fla. 4th DCA 1997); Mayorga v. State, 657 So.2d 72 (Fla. 3d DCA 1995).
AFFIRMED; REMANDED WITH DIRECTIONS.
STONE, PARIENTE and SHAHOOD, JJ., concur.